Citation Nr: 9923704	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  96-29 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for post-traumatic degenerative joint disease of 
the lumbar spine with sciatica of the left leg.

2.  Entitlement to an initial disability rating in excess of 
10 percent for a post-operative left inguinal hernia repair 
scar.


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from November 1990 to May 
1991.  The veteran also had periods of active duty for 
training with the Louisiana Army National Guard.

The instant appeal arose from a January 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in New Orleans, Louisiana, which granted claims for 
service connection for post-traumatic degenerative joint 
disease of the lumbar spine with sciatica of the left leg and 
post-operative left inguinal hernia repair scar and assigned 
10 percent and noncompensable ratings, respectively.  This 
case was remanded by the Board of Veterans' Appeals (Board) 
in April 1998 for further development.

By rating decision dated in February 1999, increased ratings, 
to 20 percent for post-traumatic degenerative joint disease 
of the lumbar spine with sciatica of the left leg and to 10 
percent for post-operative left inguinal hernia repair scar, 
were granted.  Since these claims have not been withdrawn, 
increased ratings above 20 and 10 percent remain at issue on 
appeal.  See AB v. Brown, 6 Vet.App. 35 (1993) (a claim 
remains in controversy where less than the maximum available 
benefits are awarded).


FINDINGS OF FACT

1.  The appellant's service-connected post-traumatic 
degenerative joint disease of the lumbar spine with sciatica 
of the left leg is currently manifested by complaints of pain 
twice a day with lumbar flexion to 42 degrees, extension to 6 
degrees, lateral extension to 10 degrees, and rotation to 20 
degrees.  There is positive straight leg raising; pain on 
palpation; trouble standing on the heels; slightly decreased 
Achilles tendon reflex; and slightly decreased strength on 
the left.  There is no swelling, no ankylosis, no 
subluxation, no lateral instability, no dislocation, no 
locking, no loose motion, no crepitus, and no deformities.  
Radiographic testing showed posterior disc bulge at L4 
without other evidence of spinal or neural foraminal 
stenosis, mild degenerative joint changes at L4-5 and L5-S1, 
bony spurring anteriorily at L4-5, and narrowing of the disc 
space with spondylosis at L5-S1.

2.  The appellant's service-connected post-operative left 
inguinal hernia repair scar is currently manifested by 
complaints of pain and a well-healed scar measuring 1 by 10 
centimeters (cm) with no evidence of ulceration or breakdown 
of the skin; no significant elevation or depression of the 
scar; no significant underlying tissue loss; no active 
inflammation; no edema; no keloid formation; and no poor 
nutrition.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
post-traumatic degenerative joint disease of the lumbar spine 
with sciatica of the left leg have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010-5292 (1998).

2.  The criteria for a rating in excess of 10 percent a for 
post-operative left inguinal hernia repair scar have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.115, Diagnostic Code 7338; 38 C.F.R. § 4.118, Diagnostic 
Codes 7803-7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for 
increased ratings are well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet.App. 78 (1990).  That 
is, he has presented claims which are plausible.  Generally, 
a claim for an increased evaluation is considered to be well 
grounded.  A claim that a condition has become more severe is 
well grounded where the condition was previously service-
connected and rated, and the claimant subsequently asserts 
that a higher rating is justified due to an increase in 
severity since the original rating.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).

VA has a duty to assist the appellant to develop facts in 
support of well-grounded claims.  38 U.S.C.A. § 5107(a) (West 
1991) and Murphy v. Derwinski, 1 Vet. App. 78 (1990).  All 
necessary development was performed.  The veteran underwent 
several VA examinations and radiographic testing, and this 
case was remanded for further development.  He has not 
asserted that there are any missing, relevant records.  For 
these reasons, the Board finds that VA's duty to assist the 
appellant, 38 U.S.C.A. § 5107(a) (West 1991), has been 
discharged.  Furthermore, the undersigned finds that this 
case has been adequately developed for appellate purposes.  A 
disposition on the merits is now in order.

In evaluating the appellant's request for increased ratings, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. §§  C.F.R. 
Part 4 (1995 & 1998).  In so doing, it is the Board's 
responsibility to weigh the evidence before it.  Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 U.S.C.A. §§  C.F.R. §§ 4.2, 4.10 (1998).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 U.S.C.A. §§  C.F.R. § 4.7 (1998).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case the claim must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. §§  U.S.C.A. 
§ 5107(b) (West 1991).

Post-traumatic degenerative joint disease of the lumbar spine 
with sciatica of the left leg 

Private medical records dated from April to November 1992 
noted that the veteran had sought treatment in April 1992 
following an accident where another car struck the rear of 
his car while he was waiting at a red light.  A lumbar spine 
examination revealed pain and spasm with flexion of 45 
degrees, extension of 10 degrees, lateral flexion of 30 
degrees, and rotation of 20 degrees with pain noted on 
extremes of motion.  A neurological examination and 
assessment of deep tendon reflexes was normal.  The 
diagnostic impression was lumbosacral sprain.

The veteran was prescribed medication for pain and muscle 
relaxation.  Flexion and extension increased to 60 degrees 
and 20 degrees, respectively.  At first, the low back 
improved, but then it worsened.  The veteran complained of 
pain radiating to the thigh.  In June 1992 the veteran 
reported being involved in another motor vehicle accident.  
Flexion was 70 degrees, extension was 10 degrees, and light 
duty was advised.  In September 1992 the veteran reported 
pain radiating to the left leg every two to three days which 
lasted for 2 hours or less.  Flexion was 60 degrees, and 
extension was 10 degrees.  Straight leg raising caused pain 
on the left, but heel-toe strength was normal.

The veteran had regular therapy and ultrasound sessions from 
April to September 1992.  A November 1992 record noted that 
the veteran complained of a pins and needles sensation going 
to the left leg and toes.  Spasm and tenderness was noted, 
and the veteran was advised that he had received the maximum 
medical benefits with conservative therapy.  A November 1992 
magnetic resonance imaging (MRI) of the lumbar spine gave an 
impression of two-level disc desiccation at L4-5 and L5-S1, 
annulus bulging at L4-5, and posterior central discal 
protrusion at L5-S1 which contacted but did not displace the 
anterior margin of the thecal sac.

A review of service medical records shows that following 
Physical Evaluation Board (PEB) proceedings in July 1993, the 
veteran was found to have musculoskeletal low back pain with 
degenerative disc disease and that back pain precluded him 
from continuing his military duties.  The PEB report noted 
that the veteran had injured his back in a motor vehicle 
accident prior to service; however, there was sufficient 
evidence to support a finding that the prior back injury was 
aggravated by service.  In August 1993 the veteran filed the 
present claim for benefits.  

A September 1993 VA spine examination noted complaints of 
pain in the low back radiating down the left leg.  The 
veteran denied numbness and a history of back surgery.  The 
low back was tender on examination.  Straight leg raise was 
negative, and reflexes were equal with no atrophy of the calf 
or thigh.  Motor and sensation appeared to be intact.  Range 
of motion was 45 degrees flexion, 20 degrees extension, 45 
degrees lateral extension, and 45 degrees rotation.  X-rays 
showed only degenerative joint disease of the lumbar spine.  
The diagnosis was degenerative joint disease of the lumbar 
spine with sciatica of the left leg.

During a September 1993 VA neurological examination the 
veteran reported that he had weakness in the left lower 
extremity and that his left leg gave out on him.  On 
examination the examiner noted that "there is really 
remarkably little to be seen . . . ."  Walking demonstrated 
no weakness, and he walked well on his heels and toes.  
Formal testing suggested weakness in the entire left lower 
extremity, and sensory examination revealed severely impaired 
perception to pinprick over the left foot.  Left ankle jerk 
was brisk but not as brisk as the right.

A January 1996 rating decision granted service connection for 
post-traumatic degenerative joint disease of the lumbar spine 
with sciatica of the left leg and assigned a 10 percent 
disability evaluation.  Following the Board's April 1998 
remand, the veteran underwent another VA examination in order 
to assess the severity of his post-traumatic degenerative 
joint disease of the lumbar spine with sciatica of the left 
leg.

An August 1998 VA general medical examination noted motor, 
sensory, and deep tendon reflex function was unremarkable.  
Straight leg raising was positive at 15 degrees bilaterally, 
and there was pain on palpation of the lumbar spine.  
Computer tomography (CT) of the spine showed posterior disc 
bulge at L4 without other evidence of spinal or neural 
foraminal stenosis.  Mild degenerative joint changes were 
noted at L4-5 and L5-S1.  Bony spurring anteriorily at L4-5, 
and narrowing of the disc space with spondylosis at L5-S1 was 
also noted.  The diagnoses included lumbar degenerative bony, 
joint and disc disease with sciatica.

A September 1998 VA spine examination noted complaints of 
pain and stiffness.  It was noted that the veteran took 
muscle relaxants and pain medication.  The veteran reported 
that the pain occurred about twice a day and was caused by 
extended walking and standing.  The pain was not alleviated 
by anything but did ease up, and he stated that he sat or lay 
down during flare-ups.  The veteran was unemployed and had 
been employed as a car mechanic earlier that year.  The 
examiner noted that the veteran had heart disease and 
recently underwent percutaneous transluminal coronary 
angioplasty (PTCA).

Physical examination of the spine showed lumbar flexion to 42 
degrees, extension to 6 degrees, lateral extension to 10 
degrees, and rotation to 20 degrees.  The veteran had trouble 
standing on his heels, but he could stand on his toes.  
Painful, slowed motion was noted with all ranges of motion as 
demonstrated by facial grimace and slowed motion.  There was 
tenderness in the lower lumbar muscles, and the Achilles 
tendon reflex was slightly decreased on the left as compared 
to the right.  He also had slightly decreased strength on the 
left, but he had intact sensation and no muscle spasms.

The examiner noted that the claims folder had been reviewed.  
He assessed degenerative disc disease at L4-5 and L5-S1 with 
radiculopathy at L5.  His back problems appeared to interfere 
with prolonged standing and walking.  There was no swelling, 
ankylosis, subluxation, lateral instability, dislocation, 
locking, loose motion, crepitus, or deformities.  Slight 
weakness on the left was noted, and the examiner stated that 
fatigability would increase with prolonged walking or 
standing.  The examiner opined that the veteran would have 
difficulty maintaining gainful employment as a car mechanic.

A February 1999 rating decision granted an increased rating, 
to 20 percent, for the post-traumatic degenerative joint 
disease of the lumbar spine with sciatica of the left leg.  
The veteran's service-connected lumbosacral spine disability 
is currently rated under Diagnostic Code 5010-5292.  
Diagnostic Code 5010 applies to traumatic arthritis 
substantiated by X-ray findings.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1998).  Diagnostic Code 5010 is rated 
as degenerative arthritis under Diagnostic Code 5003.  Id.  
Diagnostic Code 5003 provides that arthritis confirmed by X- 
ray is rated on the basis of limitation of motion under the 
appropriate Diagnostic Code.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (1998).

Ratings for limitation of motion of the lumbar spine under 
Diagnostic Code 5292 reveal that moderate limitation of 
motion warrants a 20 percent disability evaluation, and 
severe limitation of motion warrants a 40 percent disability 
evaluation.  As noted above, the 1998 VA examination revealed 
lumbar flexion to 42 degrees, extension to 6 degrees, lateral 
extension to 10 degrees, and rotation to 20 degrees.  Range 
of motion in 1993 was 45 degrees flexion, 20 degrees 
extension, 45 degrees lateral extension, and 45 degrees 
rotation.  Viewed as a whole, these values are closest to 
moderate limitation of motion of the lumbar spine; therefore, 
the Board finds that a disability evaluation in excess of 20 
percent is not warranted under Diagnostic Code 5292.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1998). 

The Board has also assessed whether additional Diagnostic 
Codes are for application in this case.  The Board does not 
find that the veteran meets the criteria for a higher 
evaluation under Diagnostic Code 5293 for intervertebral disc 
syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998).  
Diagnostic Code 5293 provides a 20 percent rating for 
moderate symptoms with recurring attacks, a 40 percent rating 
for severe symptoms with intermittent relief, and a 60 
percent evaluation for pronounced symptoms compatible with 
sciatic neuropathy with characteristic pain, demonstrable 
muscle spasm, neurological findings appropriate to the side 
of the diseased disc, and little intermittent relief.  Id.

The Board finds that the veteran's symptoms are consistent 
with no more than moderate symptoms under Diagnostic Code 
5293 based on the findings of the VA examiners and the 
veteran's statements.  The veteran's most recent lumbar spine 
examinations reflected moderate symptoms like positive 
straight leg raising, pain on palpation, trouble standing on 
his heels, slightly decreased Achilles tendon reflex, and 
slightly decreased strength on the left.  The examination was 
normal for motor, sensory, and deep tendon reflex function, 
and there were no muscle spasms.  A higher rating under 
Diagnostic Code 5293 is not warranted because the symptoms 
were not severe.  

Likewise a 40 percent rating for lumbosacral strain is not 
warranted as the medical record has not shown any evidence of 
listing of the whole spine, positive Goldthwaite's sign, 
marked limitation of forward bending while standing, or 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1998).

The Board has considered the application of 38 C.F.R. §§ 4.40 
(consider "functional loss" "due to pain"), 4.45 (consider 
"[p]ain on movement, swelling, deformity, or atrophy on 
disuse" in addition to "[i]nstability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing", incoordination, and excess 
fatigability), and 4.59 (minimum compensable evaluation 
warranted for painful motion with joint pathology) in this 
case.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, an increased rating is not warranted on the basis of 
these regulations.  The evidence of record shows that the 
veteran's primary complaint is of pain with prolonged 
standing and walking.  Pain was also the cause of 
fatigability and restricted movement as evidenced by facial 
grimacing and slow movement during the examination.

The 1998 VA examiner specifically found no swelling, no 
ankylosis, no subluxation, no lateral instability, no 
dislocation, no locking, no loose motion, no crepitus, and no 
deformities.  In addition, the examiner noted that the 
veteran only had slight weakness and only experienced pain 
twice a day.  The veteran was taking pain medication.  
Overall, the Board finds that an increased rating is not 
warranted based on 38 C.F.R. § 4.40. 4.45, and 4.59 because 
the veteran had limited periods of pain, the pain did not 
cause instability of station or disturbance of locomotion, 
and the additional limitation of motion due to pain was not 
so significant as to warrant a higher evaluation.

While the 1998 examiner noted that the veteran would have 
difficulty working as a car mechanic, the report did not 
indicate that the difficulty would stem from the veteran's 
service-connected back disorder.  The veteran also has 
significant nonservice-connected heart disease and the 
evidence indicates that he stopped working following heart 
surgery, not solely because of his service-connected back 
disorder.  Moreover, the examiner did not find that all 
gainful employment would be difficult due to the veteran's 
low back disorder.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that this claim is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Fenderson, 12 
Vet. App. at 126; Francisco, 7 Vet. App. at 58.  

The Board notes that it has recharacterized the issue on 
appeal in order to comply with the Fenderson Court.  The 
Court held, in pertinent part, that the RO had never properly 
provided the appellant with a statement of the case 
concerning an issue, as the document addressing that issue 
"mistakenly treated the right-testicle claim as one for an 
'[i]ncreased evaluation for service[-]connected ... residuals 
of surgery to right testicle' ... rather than as a disagreement 
with the original rating award, which is what it was."  
Fenderson, 12 Vet. App. at 132 (emphasis in the original).  
The Court then indicated that "this distinction is not 
without importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a statement of the 
case.  Id.

As in Fenderson, the RO in this case has also misidentified 
the issue on appeal as a claim for an increased disability 
rating for the veteran's service-connected post-traumatic 
degenerative joint disease of the lumbar spine with sciatica 
of the left leg, rather than as a disagreement with the 
original rating award for this condition.  However, the RO's 
April 1996 statement of the case provided the veteran with 
the appropriate, applicable law and regulations and an 
adequate discussion of the basis for the RO's assignment of 
an initial disability evaluation for this condition.  In 
addition, the veteran's pleadings herein clearly indicate 
that he is aware that his appeal involves the RO's assignment 
of an initial disability evaluation.  Consequently, the Board 
sees no prejudice to the veteran in recharacterizing the 
issue on appeal to properly reflect the veteran's 
disagreement with the initial disability evaluation assigned 
to his service-connected post-traumatic degenerative joint 
disease of the lumbar spine with sciatica of the left leg.  
See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The veteran was dissatisfied with his initial rating for 
post-traumatic degenerative joint disease of the lumbar spine 
with sciatica of the left leg.  At the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged ratings."  Fenderson, 12 Vet. App. at 126.  In this 
case, the RO granted service connection and originally 
assigned a 10 percent evaluation for his low back disorder as 
of the day the veteran's original claim for compensation was 
received, August 17, 1993.  See 38 C.F.R. § 3.400(b)(2) 
(1998).  Subsequent to this decision, the RO granted a 20 
percent disability rating, effective as of August 17, 1993.  
The Board has reviewed all the evidence dating from the time 
of the original claim and has determined that at no time from 
that time to the present has the evidence supported a rating 
in excess of 20 percent for the veteran's low back disorder.  
Id.; Fenderson v. West, 12 Vet. App. 119 (1999).

Accordingly, the preponderance of the evidence is against the 
claim for an increased rating for post-traumatic degenerative 
joint disease of the lumbar spine with sciatica of the left 
leg.

Post-operative left inguinal hernia repair scar

A review of service medical records shows that following 
complaints of pain while walking the veteran was hospitalized 
for surgical repair of a left inguinal hernia in February 
1988.  June 1988 follow-up service medical records noted that 
the veteran complained of mild incisional pain.  However a 
physical examination revealed a dry, well-healed incision, 
and the assessment was stable, post-operative recovery.

A September 1993 VA general medical examination diagnosed a 
left inguinal hernia repair scar.  A January 1996 rating 
decision granted service connection for post-operative left 
inguinal hernia repair scar and assigned a 0 percent 
disability evaluation.  Following the Board's April 1998 
remand, the veteran underwent another VA scars examination in 
order to assess the severity of the post-operative left 
inguinal hernia repair scar.  During the November 1998 
examination the veteran complained that the scar was painful 
and caused difficulty walking due to pain.  The examiner 
noted that the claims folder had been reviewed.

Physical examination revealed that the scar was 1 by 10 cm.  
Tenderness was noted.  There was minimal adherence.  There 
was no evidence of ulceration or breakdown of the skin; 
significant elevation or depression of the scar; significant 
underlying tissue loss; active inflammation; edema; keloid 
formation; or poor nutrition.  The color of the scar was 
hypo- or hyperpigmented compared to the veteran's normal skin 
tone.  There was no significant disfigurement caused by the 
scar, and there was no limitation of function caused by the 
scar except for pain.  

A February 1999 rating decision granted an increased rating, 
to 10 percent, for the post-operative left inguinal hernia 
repair scar based on tenderness and pain.  The veteran's 
service-connected hernia scar is currently rated under 
Diagnostic Code 7804.  

Based on a review of the entire evidence of record, the Board 
finds that a disability evaluation in excess of 10 percent 
for the post-operative left inguinal hernia repair scar is 
not warranted in this case.  As noted above, he is currently 
rated 10 percent for the scar based on tenderness and pain.  
A 10 percent rating is the maximum rating allowed under the 
schedule for Diagnostic Code 7804.  Likewise, 10 percent is 
the maximum rating allowed under the schedule for the other 
potentially applicable Diagnostic Code pertaining to scars, 
Diagnostic Code 7803.  In any event, as the most recent VA 
examiner specifically noted that the scar was not poorly 
nourished and as there was no evidence of repeated 
ulceration, an increased evaluation under Diagnostic Code 
7803 is not warranted in this case.

Likewise, a rating in excess of 10 percent is not warranted 
under Diagnostic Code 7805 because that Diagnostic Code 
requires a rating based on limitation of function.  As the 
1998 VA examiner specifically found no evidence of limitation 
of function other than due to pain, for which the veteran is 
compensated under Diagnostic Code 7804, an increased 
evaluation under Diagnostic Code 7805 is not warranted in 
this case.  Finally, as the medical evidence, including the 
most recent VA examination, shows that there has been no 
recurrence of the hernia, an increased rating under 
Diagnostic Code 7338 for inguinal hernia is not warranted.

In order to award an increased rating under 38 C.F.R. 
§ 3.321(b)(1) (1998), there must be a finding that a claim 
for an increased rating is an exceptional case, one where the 
schedular evaluations are found to be inadequate.  38 C.F.R. 
§ 3.321(b)(1) (1998).  "The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  
In the veteran's case, there is no indication that 
interference with employment to the degree contemplated by 
the regulation exists.  In fact, he has had essentially 
normal examination findings and the only difficulty appears 
to be the pain on palpation which is already contemplated by 
the 10 percent rating explained above.  Additionally, there 
is no indication that the veteran has had frequent 
hospitalizations as a result of his hernia scar.  
Consequently, the Board finds no basis for disturbing the 
RO's decision not to refer the case to the Under Secretary 
for Benefits or Director, Compensation and Pension Service 
for consideration under § 3.321(b)(1).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that this claim is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Fenderson, 12 
Vet. App. at 126; Francisco, 7 Vet. App. at 58.  

The Board notes that it has recharacterized the issue on 
appeal in order to comply with the Fenderson Court.  The 
Court held, in pertinent part, that the RO had never properly 
provided the appellant with a statement of the case 
concerning an issue, as the document addressing that issue 
"mistakenly treated the right-testicle claim as one for an 
'[i]ncreased evaluation for service[-]connected ... residuals 
of surgery to right testicle' ... rather than as a disagreement 
with the original rating award, which is what it was."  
Fenderson, 12 Vet. App. at 132 (emphasis in the original).  
The Court then indicated that "this distinction is not 
without importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a statement of the 
case.  Id.

As in Fenderson, the RO in this case has also misidentified 
the issue on appeal as a claim for an increased disability 
rating for the veteran's service-connected post-operative 
left inguinal hernia repair scar, rather than as a 
disagreement with the original rating award for this 
condition.  However, the RO's April 1996 statement of the 
case provided the veteran with the appropriate, applicable 
law and regulations and an adequate discussion of the basis 
for the RO's assignment of an initial disability evaluation 
for this condition.  In addition, the veteran's pleadings 
herein clearly indicate that he is aware that his appeal 
involves the RO's assignment of an initial disability 
evaluation.  Consequently, the Board sees no prejudice to the 
veteran in recharacterizing the issue on appeal to properly 
reflect the veteran's disagreement with the initial 
disability evaluation assigned to his service-connected post-
operative left inguinal hernia repair scar.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

The veteran was dissatisfied with his initial rating for the 
post-operative left inguinal hernia repair scar.  At the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged ratings."  Fenderson, 12 Vet. App. at 126.  
In this case, the RO granted service connection and 
originally assigned a 0 percent evaluation for post-operative 
left inguinal hernia repair scar as of the day the veteran's 
original claim for compensation was received, August 17, 
1993.  See 38 C.F.R. § 3.400(b)(2) (1998).  Subsequent to 
this decision, the RO granted a 10 percent disability rating, 
effective as of August 17, 1993.  The Board has reviewed all 
the evidence dating from the time of the original claim and 
has determined that at no time from that time to the present 
has the evidence supported a rating in excess of 10 percent 
for the veteran's post-operative left inguinal hernia repair 
scar.  Id.; Fenderson v. West, 12 Vet. App. 119 (1999).

Accordingly, the preponderance of the evidence is against the 
claim for an increased rating for a post-operative left 
inguinal hernia repair scar.


ORDER

Claims for entitlement to increased ratings for post-
traumatic degenerative joint disease of the lumbar spine with 
sciatica of the left leg and for post-operative left inguinal 
hernia repair scar are denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 

